Exhibit 10.21

 

RIGHTS AGREEMENT

 

Agreement made as of October 4, 2017 between Black Ridge Acquisition Corp., a
Delaware corporation, with offices at 110 North 5th Street, Suite 410,
Minneapolis, Minnesota 55403 (“Company”), and Continental Stock Transfer & Trust
Company, a New York corporation, with offices at 1 State Street, New York, New
York 10004 (“Right Agent”).

 

WHEREAS, the Company is engaged in a public offering (“Public Offering”) and has
filed with the Securities and Exchange Commission (the “SEC”) a Registration
Statement on Form S-1, No. 333-220516 (“Registration Statement”), for the
registration, under the Securities Act of 1933, as amended (“Act”) of its units,
with each unit (“Unit”) containing one right to receive one-tenth of one share
of common stock, par value $0.0001 per share, of the Company (“Common Stock”)
upon the happening of the triggering event described herein and, in connection
therewith, will issue and deliver up to 13,800,000 rights (“Public Rights”) to
the investors in the Public Offering; and

 

WHEREAS, the Company has received a binding commitment from its initial
stockholder (the “Initial Stockholder”) to purchase in a private placement
(“Private Offering”) up to an aggregate of 445,000 Units, and in connection
therewith, will issue and deliver up to an aggregate of 445,000 rights (“Private
Rights”) upon consummation of such Private Offering; and

 

WHEREAS, the Company has entered into that certain Unit Purchase Option, dated
as of October 4, 2017, pursuant to which the Company will issue and deliver to
EarlyBirdCapital, Inc. (the “Representative”), as representative of the
underwriters of the Public Offering (and/or its designees), an aggregate of
600,000 Units, including 600,000 rights underlying such Units (the “Purchase
Option Rights” and, together with the Public Rights and the Private Rights, the
“Rights”); and

 

WHEREAS, the Company may issue up to an additional 150,000 Rights in
consideration of certain working capital loans that may be made by the Company’s
Initial Stockholder, officers, directors or their affiliates; and

 



 

 

 

WHEREAS, the Company desires the Right Agent to act on behalf of the Company,
and the Right Agent is willing to so act, in connection with the issuance,
registration, transfer and exchange of the Rights; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Rights, the terms upon which they shall be issued, and the respective rights,
limitation of rights, and immunities of the Company, the Right Agent, and the
holders of the Rights; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Rights, when executed on behalf of the Company and countersigned by or
on behalf of the Right Agent, as provided herein, the valid, binding and legal
obligations of the Company, and to authorize the execution and delivery of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.           Appointment of Right Agent. The Company hereby appoints the Right
Agent to act as agent for the Company for the Rights, and the Right Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2.           Rights.

 

2.1.          Form of Right. Each Right shall be issued in registered form only,
shall be in substantially the form of Exhibit A hereto, the provisions of which
are incorporated herein and shall be signed by, or bear the facsimile signature
of, the Chairman of the Board, President or Chief Executive Officer and
Treasurer, Secretary or Assistant Secretary of the Company and shall bear a
facsimile of the Company’s seal. In the event the person whose facsimile
signature has been placed upon any Right shall have ceased to serve in the
capacity in which such person signed the Right before such Right is issued, it
may be issued with the same effect as if he or she had not ceased to be such at
the date of issuance.

 



 

 

 

2.2.         Effect of Countersignature. Unless and until countersigned by the
Right Agent pursuant to this Agreement, a Right shall be invalid and of no
effect and may not be exchanged for Common Stock.

 

2.3.         Registration.

 

2.3.1.          Right Register. The Right Agent shall maintain books (“Right
Register”) for the registration of original issuance and the registration of
transfer of the Rights. Upon the initial issuance of the Rights, the Right Agent
shall issue and register the Rights in the names of the respective holders
thereof in such denominations and otherwise in accordance with instructions
delivered to the Right Agent by the Company.

 

2.3.2.          Registered Holder. Prior to due presentment for registration of
transfer of any Right, the Company and the Right Agent may deem and treat the
person in whose name such Right shall be registered upon the Right Register
(“registered holder”) as the absolute owner of such Right and of each Right
represented thereby (notwithstanding any notation of ownership or other writing
on the Right Certificate made by anyone other than the Company or the Right
Agent), for the purpose of the exchange thereof, and for all other purposes, and
neither the Company nor the Right Agent shall be affected by any notice to the
contrary.

 

2.4.         Detachability of Rights. The securities comprising the Units,
including the Rights, will not be separately transferable until the ninetieth
(90th) day after the date hereof unless EarlyBirdCapital, Inc. informs the
Company of its decision to allow earlier separate trading, but in no event will
separate trading of the securities comprising the Units begin until (i) the
Company files a Current Report on Form 8-K which includes an audited balance
sheet reflecting the receipt by the Company of the gross proceeds of the Public
Offering including the proceeds received by the Company from the exercise of the
over-allotment option, if the over-allotment option is exercised on the date
hereof, and (ii) the Company issues a press release and files a Current Report
on Form 8-K announcing when such separate trading shall begin.

 

3.           Terms and Exchange of Rights

 

3.1.         Rights. Each Right shall entitle the holder thereof to receive
one-tenth of one share of Common Stock upon the happening of an Exchange Event
(described below). No additional consideration shall be paid by a holder of
Rights in order to receive his, her or its shares of Common Stock upon an
Exchange Event as the purchase price for such Common Stock has been included in
the purchase price for the Units. In no event will the Company be required to
net cash settle the Rights. The provisions of this Section 3.1 may not be
modified, amended or deleted without the prior written consent of the
Representative.

 



 

 

 

3.2.         Exchange Event. An Exchange Event shall occur upon the Company’s
consummation of an initial Business Combination (as defined in the Company’s
Amended and Restated Certificate of Incorporation).

 

3.3.         Exchange of Rights.

 

3.3.1.          Issuance of Certificates. As soon as practicable upon the
occurrence of an Exchange Event, the Company shall direct holders of the Rights
to return their Rights certificates to the Right Agent. Upon receipt of a valid
Rights certificate, the Company shall issue to the registered holder of such
Right(s) a certificate or certificates for the full number of shares of Common
Stock to which he, she or it is entitled, registered in such name or names as
may be directed by him, her or it. Notwithstanding the foregoing, or any
provision contained in this Rights Agreement to the contrary, in no event will
the Company be required to net cash settle the Rights. The Company shall not
issue fractional shares upon exchange of Rights. At the time of an Exchange
Event, the Company will either instruct the Rights Agent to round up to the
nearest whole share of Common Stock or otherwise inform it how fractional shares
will be addressed, in accordance with Section 155 of the Delaware General
Corporation Law. Each holder of a Right will be required to affirmatively
convert his, her or its Rights in order to receive the one-tenth of a share
underlying each Right (without paying any additional consideration) upon
consummation of the Exchange Event. Each holder of a Right will be required to
indicate his, her or its election to convert the Rights into the underlying
shares as well as to return the original certificates evidencing the Rights to
the Company.

 

3.3.2.          Valid Issuance. All shares of Common Stock issued upon an
Exchange Event in conformity with this Agreement, and registered on the
Company’s register of members, shall be validly issued, fully paid and
nonassessable.

 



 

 

 

3.3.3.          Date of Issuance. Each person in whose name any such certificate
for shares of Common Stock is issued shall for all purposes be deemed to have
become the holder of record of such shares on the date that he is registered on
the Company’s register of members.

 

3.3.4          Company Not Surviving Following Exchange Event. Upon an Exchange
Event in which the Company does not continue as the publicly held reporting
entity, the definitive agreement with the target business for a Business
Combination will provide for the holders of Rights to receive the same per share
consideration the holders of the shares of Common Stock will receive in such
transaction, for the number of shares such holder is entitled to pursuant to
Section 3.3.1 above.

 

3.5         Duration of Rights. If an Exchange Event does not occur within the
time period set forth in the Company’s Amended and Restated Certificate of
Incorporation, as the same may be amended from time to time, the Rights shall
expire and shall be worthless.

 

4.           Transfer and Exchange of Rights.

 

4.1.         Registration of Transfer. The Right Agent shall register the
transfer, from time to time, of any outstanding Right upon the Right Register,
upon surrender of such Right for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Right certificate representing an equal aggregate
number of Rights shall be issued and the old Right certificate shall be
cancelled by the Right Agent. The Right certificate(s) so cancelled shall be
delivered by the Right Agent to the Company from time to time upon request.

 

4.2.         Procedure for Surrender of Rights. Rights may be surrendered to the
Right Agent, together with a written request for exchange or transfer, and
thereupon the Right Agent shall issue in exchange therefor one or more new Right
certificate(s) as requested by the registered holder of the Rights so
surrendered, representing an equal aggregate number of Rights; provided,
however, that in the event that a Right surrendered for transfer bears a
restrictive legend, the Right Agent shall not cancel such Right certificate and
issue new Right certificate(s) in exchange therefor until the Right Agent has
received an opinion of counsel for the Company stating that such transfer may be
made and indicating whether the new Right certificate(s) must also bear a
restrictive legend.

 



 

 

 

4.3.          Fractional Rights. The Right Agent shall not be required to effect
any registration of transfer or exchange which will result in the issuance of a
Right certificate for a fraction of a Right.

 

4.4.          Service Charges. No service charge shall be made for any exchange
or registration of transfer of Rights.

 

4.5.          Adjustments to Conversion Ratios. The number of shares of Common
Stock that the holders of Rights are entitled to receive as a result of the
occurrence of an Exchange Event shall be equitably adjusted to reflect
appropriately the effect of any share split, reverse share split, share
dividend, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to the shares of Common
Stock occurring on or after the date hereof and prior to the Exchange Event.

 

4.6          Right Execution and Countersignature. The Right Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Rights required to be issued pursuant to the provisions of this
Section 4, and the Company, whenever required by the Right Agent, will supply
the Right Agent with Rights duly executed on behalf of the Company for such
purpose.

 

5.           Other Provisions Relating to Rights of Holders of Rights.

 

5.1.          No Rights as Shareholder. Until exchange of a Right for shares of
Common Stock as provided for herein, a Right does not entitle the registered
holder thereof to any of the rights of a shareholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
shareholders in respect of the meetings of shareholders or the election of
directors of the Company or any other matter.

 

5.2.          Lost, Stolen, Mutilated, or Destroyed Right Certificate(s). If any
Right certificate(s) is lost, stolen, mutilated, or destroyed, the Company and
the Right Agent may on such terms as to indemnity or otherwise as they may in
their discretion impose (which shall, in the case of a mutilated Right
certificate, include the surrender thereof), issue a new Right certificate of
like denomination, tenor, and date as the Right certificate so lost, stolen,
mutilated, or destroyed. Any such new Right certificate shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Right certificate shall be at any time
enforceable by anyone.

 



 

 

 

5.3.         Reservation of Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exchange of all outstanding Rights issued
pursuant to this Agreement.

 

6.           Concerning the Right Agent and Other Matters.

 

6.1.         Payment of Taxes. The Company will from time to time promptly pay
all taxes and charges that may be imposed upon the Company or the Right Agent in
respect of the issuance or delivery of shares of Common Stock upon the exchange
of Rights, but the Company shall not be obligated to pay any transfer taxes in
respect of the Rights or such shares.

 

6.2.         Resignation, Consolidation, or Merger of Right Agent.

 

6.2.1.          Appointment of Successor Right Agent. The Right Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Right Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Right Agent in place of the Right Agent. If the
Company shall fail to make such appointment within a period of 30 days after it
has been notified in writing of such resignation or incapacity by the Right
Agent or by the holder of the Right (who shall, with such notice, submit his,
her or its Right for inspection by the Company), then the holder of any Right
may apply to the Supreme Court of the State of New York for the County of New
York for the appointment of a successor Right Agent at the Company’s cost. Any
successor Right Agent, whether appointed by the Company or by such court, shall
be a corporation organized and existing under the laws of the State of New York,
in good standing and having its principal office in the Borough of Manhattan,
City and State of New York, and authorized under such laws to exercise corporate
trust powers and subject to supervision or examination by federal or state
authority. After appointment, any successor Right Agent shall be vested with all
the authority, powers, rights, immunities, duties, and obligations of its
predecessor Right Agent with like effect as if originally named as Right Agent
hereunder, without any further act or deed; but if for any reason it becomes
necessary or appropriate, the predecessor Right Agent shall execute and deliver,
at the expense of the Company, an instrument transferring to such successor
Right Agent all the authority, powers, and rights of such predecessor Right
Agent hereunder; and upon request of any successor Right Agent the Company shall
make, execute, acknowledge, and deliver any and all instruments in writing for
more fully and effectually vesting in and confirming to such successor Right
Agent all such authority, powers, rights, immunities, duties, and obligations.

 



 

 

 

6.2.2.          Notice of Successor Right Agent. In the event a successor Right
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Right Agent and the transfer agent for the shares of Common Stock
not later than the effective date of any such appointment.

 

6.2.3.          Merger or Consolidation of Right Agent. Any corporation into
which the Right Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Right Agent
shall be a party shall be the successor Right Agent under this Agreement without
any further act.

 

6.3.         Fees and Expenses of Right Agent.

 

6.3.1.          Remuneration. The Company agrees to pay the Right Agent
reasonable remuneration for its services as such Right Agent hereunder and will
reimburse the Right Agent upon demand for all expenditures that the Right Agent
may reasonably incur in the execution of its duties hereunder.

 

6.3.2.          Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Right Agent for the carrying out or performing of
the provisions of this Agreement.

 



 

 

 

6.4.         Liability of Right Agent.

 

6.4.1.          Reliance on Company Statement. Whenever in the performance of
its duties under this Right Agreement, the Right Agent shall deem it necessary
or desirable that any fact or matter be proved or established by the Company
prior to taking or suffering any action hereunder, such fact or matter (unless
other evidence in respect thereof be herein specifically prescribed) may be
deemed to be conclusively proved and established by a statement signed by the
President, Chief Executive Officer or Chief Financial Officer and delivered to
the Right Agent. The Right Agent may rely upon such statement for any action
taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 

6.4.2.          Indemnity. The Right Agent shall be liable hereunder only for
its own gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Right Agent and save it harmless against any and all liabilities,
including judgments, costs and reasonable counsel fees, for anything done or
omitted by the Right Agent in the execution of this Agreement except as a result
of the Right Agent’s gross negligence, willful misconduct, or bad faith.

 

6.4.3.          Exclusions. The Right Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Right (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Right; nor shall it by any act hereunder be deemed
to make any representation or warranty as to the authorization or reservation of
any shares of Common Stock to be issued pursuant to this Agreement or any Right
or as to whether any shares of Common Stock will when issued be valid and fully
paid and nonassessable.

 

6.5.         Acceptance of Agency. The Right Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth.

 

6.6         Waiver. The Right Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Right Agent as trustee thereunder) and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever.

 



 

 

 

7.           Miscellaneous Provisions.

 

7.1.          Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Right Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

7.2.          Notices. Any notice, statement or demand authorized by this Right
Agreement to be given or made by the Right Agent or by the holder of any Right
to or on the Company shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five days after deposit of such notice, postage prepaid, addressed (until
another address is filed in writing by the Company with the Right Agent), as
follows:

 

Black Ridge Acquisition Corp.

c/o Black Ridge Oil & Gas, Inc.

110 North 5th Street, Suite 410

Minneapolis, Minnesota 55403

Attn: Chief Executive Officer

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Right or by the Company to or on the Right Agent shall be
sufficiently given when so delivered if by hand or overnight delivery or if sent
by certified mail or private courier service within five days after deposit of
such notice, postage prepaid, addressed (until another address is filed in
writing by the Right Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company

1 State Street Plaza

New York, New York 10004

Attn: Steve Nelson

 



 

 

 

with a copy (which shall not constitute notice) in each case to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and

 

Greenberg Traurig, LLP

Met Life Building

200 Park Avenue

New York, NY 10166

Attn: Alan I. Annex, Esq.

 

and

 

EarlyBirdCapital, Inc.

366 Madison Avenue

8th Floor

New York, New York 10017

Attn: General Counsel and Investment Banking Department

Facsimile: 212-661-0200

 

7.3.          Applicable Law. The validity, interpretation, and performance of
this Agreement and of the Rights shall be governed in all respects by the laws
of the State of New York, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 9.2 hereof. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.

 



 

 

 

7.4.          Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Rights and, for the purposes of Sections 3, 7.4 and 7.8 hereof, the
Representative, any right, remedy, or claim under or by reason of this Right
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. The Representative shall be deemed to be a third-party beneficiary of
this Agreement with respect to Sections 3, 7.4 and 7.8 hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Right
Agreement shall be for the sole and exclusive benefit of the parties hereto (and
the Representative with respect to the Sections 3, 7.4 and 7.8 hereof) and their
successors and assigns and of the registered holders of the Rights. The
provisions of this Section 7.4 may not be modified, amended or deleted without
the prior written consent of the Representative.

 

7.5.          Examination of the Right Agreement. A copy of this Agreement shall
be available at all reasonable times at the office of the Right Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
registered holder of any Right. The Right Agent may require any such holder to
submit his, her or its Right for inspection by it.

 

7.6.          Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

7.7.          Effect of Headings. The Section headings herein are for
convenience only and are not part of this Right Agreement and shall not affect
the interpretation thereof.

 



 

 

 

7.8          Amendments. This Agreement may be amended by the parties hereto
without the consent of any registered holder for the purpose of curing any
ambiguity, or of curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Agreement as the parties may deem
necessary or desirable and that the parties deem shall not adversely affect the
interest of the registered holders. All other modifications or amendments shall
require the written consent or vote of the registered holders of a majority of
the then outstanding Rights. The provisions of this Section 7.8 may not be
modified, amended or deleted without the prior written consent of the
Representative.

 

7.9          Severability. This Right Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Right Agreement or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Right Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 



  BLACK RIDGE ACQUISITION CORP.         By: /s/ Ken DeCubellis          Name:
 Ken DeCubellis          Title:    Chief Executive Officer         CONTINENTAL
STOCK TRANSFER & TRUST COMPANY         By: /s/ Kevin Jennings          Name:
 Kevin Jennings          Title:    Vice President

 

 